Mr. Justice Burroughs delivered the opinion of the court. We have examined the amended bill of interpleader filed by appellant in the Circuit Court of Edgar County against appellees, and find that it properly avers that appellees each claim from the estate of H. N. Guthrie, deceased, of which appellant is the administrator, the amount of a certain board, bill owing by said deceased, in his lifetime, to one of them, but which one appellant does not know; that each of the appellees are prosecuting a claim against said estate for said board bill; and that appellant fears he may be compelled to pay the same twice, for which reason he asks the court to compel them to answer hi§ bill of interpleader, and allow the court to determine to which one he shall pay said board bill. By his bill appellant offers to bring the amount due from said estate for said board into court for the benefit of such one of the appellees as the court shall determine it belongs, and he disclaims all interest in such board bill, or that he has in any manner obligated himself to pay the same to one of the appellees in preference to the other, but that he stands indifferent between them; thus filling every requirement of a good bill of interpleader, as defined by Sec. 1332 in 3 Pomeroy’s Equity Jurisprudence: (1) that the same thing, debt or duty is claimed by both or all of the parties against whom relief is demanded; (2) all the adverse title or claim is dependent on or is derived from a common source; (3) the person asking the relief does not have or claim any interest in the subject-matter ; (4) he stands perfectly indifferent between those claiming the thing, debt, or duty, being in the position merely of stakeholder. See also Newhall v. Kastens et al., 70 Ill. 156; Ryan v. Lamson et al., 153 Ill. 520; Platte Valley Bank v. Nat. Bank, 155 Ill. 250; and Morrill v. Manhattan Life Ins. Co., 183 Ill. 260. It was, therefore, error for the court to sustain the demurrer to appellant’s amended bill, for which reason we reverse the decree appealed from, and will remand the case with directions, to overrule the demurrer to the amended bill, and then proceed as to law and justice appertain. Reversed and remanded with directions.